Citation Nr: 1110823	
Decision Date: 03/18/11    Archive Date: 03/30/11	

DOCKET NO.  09-25 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome of the right wrist, claimed as right hand injury/shrapnel wound.

2.  Entitlement to service connection for the residuals of a perforation of the right tympanic membrane, claimed as right ear pain/injury.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a disability of the cervical spine, to include cervical spine degenerative spondylosis with disc protrusion, claimed as neck pain/ruptured disc.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Upon review of this case, it is clear that the Veteran has chosen not to perfect his appeal regarding the issue of entitlement to service connection for left knee osteoarthritis.  Accordingly, that issue is no longer before the Board.

The Board additionally notes that, based on a review of the Veteran's statements, it is unclear whether he currently seeks entitlement to service connection for chronic tinnitus.  Inasmuch as that issue has not been developed or certified for appellate review, it is not for consideration at this time.  It is, however, being referred to the RO for clarification, and, if necessary, appropriate action.

Finally, for reasons which will become apparent, the appeal as to the issue of service connection for carpal tunnel syndrome of the right hand and bilateral hearing loss is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  Current residuals of a perforation of the right tympanic membrane as likely as not had their origin during the Veteran's period of active military service.

2.  Cervical spine degenerative spondylosis with disc protrusion as likely as not had its origin during the Veteran's period of active military service.


CONCLUSIONS OF LAW

1.  Residuals of a perforation of a right tympanic membrane were incurred in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Cervical spine degenerative spondylosis with disc protrusion was incurred in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claim Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  However, given the disposition in this case, further discussion of the various provisions of the VCAA is unnecessary.

Service Connection

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a hearing before the undersigned Veterans Law Judge in December 2010, as well as service treatment records, and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for the residuals of a perforation of the right tympanic membrane, as well as for a disability of the cervical spine, to include cervical spine degenerative spondylosis with disc protrusion.  In pertinent part, it is contended that the Veteran's current residuals of a right tympanic membrane perforation are the result of an inservice incident, at which time the Veteran had debris blown into his right ear canal by the "propeller wash" of an aircraft.  It is further contended that the Veteran's current cervical spine disability is the result of repeated "hard landings" in service, at which time the helicopter in which the Veteran was riding was forced to "autorotate," resulting in the aforementioned "hard landings."

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Establishing service connection generally requires medical, or in certain circumstances, lay evidence of (1) a current disability; (2) an inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Moreover, where a Veteran served for ninety (90) days or more during a period of war, and osteoarthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

As regards the Veteran's claimed residuals of a perforation of the right tympanic membrane, the Board notes that, in October 1968, during the Veteran's period of active military service, he received treatment for what was described at the time as probable otitis media of the right ear, with accompanying perforation.  While it is true that, at the time of a service separation examination in October 1970, and on subsequent private medical examinations in April 1998 and March 1999, the Veteran's tympanic membranes were intact, with no evidence of the aforementioned perforation, during the course of VA outpatient treatment in April 2007, there was noted the presence of scarring in the upper area of the Veteran's right tympanic membrane.  Moreover, at the time of a subsequent VA audiometric examination the following month, there was noted the presence of possible scarring or a monomer on the Veteran's right tympanic membrane, though cerumen prevented complete visualization of the Veteran's right eardrum.  Significantly, following a VA otologic examination conducted in conjunction with the aforementioned audiometric examination, it was the opinion of the examiner that the Veteran exhibited a resolved perforation in his right ear which was "at least as likely as not" caused by, or had its onset during, the Veteran's period of active military service.

Based on the aforementioned, the Board is of the opinion that, to the extent that the Veteran does, in fact, suffer from residuals of a right tympanic membrane perforation, those residuals as likely as not had their origin during his period of active military service.  Accordingly, an award of service connection for the residuals of perforation of the right tympanic membrane is in order.

Turning to the issue of service connection for a disability of the cervical spine, the Board notes that, while in service, the Veteran served as an aircraft maintenance crewman and single rotor turbine helicopter mechanic.  Moreover, by the Veteran's own account, he at times served in the capacity of crew chief and door gunner.  According to the Veteran's DD 214, awards and accommodations given the Veteran included the Air Medal, the Air Crewman's Badge, the Vietnam Campaign Medal, the Vietnam Service Medal, the Parachute Badge, the National Defense Service Medal, the Marksman's Badge M-14, and the Sharpshooter's Badge M-16.  Based on that same evidence, the Veteran served in the Republic of Vietnam from October 8, 1969 to October 28, 1970.

As noted above, the Veteran's claim for service connection for a disorder of the cervical spine is premised upon a number of "hard landings" which he experienced during his period of service aboard helicopters in the Republic of Vietnam.  However, service treatment records are negative for any evidence of such a disability of the cervical spine.  Significantly, at the time of a service separation examination in October 1970, the Veteran's spine and musculoskeletal system were within normal limits, and no pertinent diagnosis was noted.  Moreover, the earliest clinical indication of the presence of a chronic disability of the cervical spine is revealed by results of private magnetic resonance imaging conducted in November 2000, more than 30 years following the Veteran's discharge from service, at which time there was noted the presence of disc dehydration mainly at the level of the 5th and 6th cervical vertebrae, with some lateral recess compromise due to hypertrophic osteophyte formation involving uncovertebral joints bilaterally, more so on the right, in conjunction with possible minimal indentation of the spinal cord due to lateral osteophytes at the level of the 5th and 6th cervical vertebrae, once again, mainly on the right side.

Notwithstanding the aforementioned, the Board observes that, during the course of VA outpatient treatment in April 2007, the Veteran gave a 30-plus year history of neck pain, which reportedly started around 1972, following four helicopter crashes, the most recent of which occurred in 1969/1970.  According to the Veteran, while he "walked away" from the aforementioned crashes, his neck pain had become progressively worse, associated at times with pain radiating to his left arm in conjunction with numbness.  Noted at the time was that magnetic resonance imaging conducted in March 2007 revealed the presence of mild degenerative spondylosis of the cervical spine, with desiccation of the C5-6 disc, and accompanying broadbased posterior disc protrusion with associated marginal osteophytes effacing the thecal sac, producing mild acquired central canal stenosis.  Further noted was the presence of osteophyte narrowing of the neural foramina, as well as degeneration of the disc with mild osteophytic narrowing of the neuroforamina at the level of the 4th and 5th cervical vertebrae.

Significantly, at the time of a subsequent medical examination in September 2007, the Veteran complained of neck pain beginning in 1970, which now radiated to the Veteran's shoulders and down his arms to the elbows and hands.  Moreover, in correspondence of December 2010, the Veteran's private chiropractor wrote that radiographic studies taken in his office showed that the Veteran had evidence of "old trauma" injuries to portions of his spine.  That chiropractor further indicated that the Veteran had no known history of spinal trauma following his military service, or any history of spinal degeneration in his family.  According to the chiropractor, he had reviewed the Veteran's service medical and other medical records, and had reached the conclusion that it was "more likely than not" the case that the Veteran's current condition and diagnosis of degenerative spinal spondylosis was originally caused by events occurring during his active military service.

The Board finds the Veteran's statements regarding the origin of his current disability of the cervical spine to be entirely credible.  Moreover, based on a review of the entire evidence of record, the Board is of the opinion that the Veteran's current cervical spine degenerative spondylosis with disc protrusion as likely as not had its origin as the result of the aforementioned "hard landings" during his period of active military service.  Accordingly, an award of service connection for cervical spine degenerative spondylosis with disc protrusion is in order.


ORDER

Service connection for the residuals of a perforation of the right tympanic membrane is granted.

Service connection for cervical spine degenerative spondylosis with disc protrusion is granted.


REMAND

In addition to the above, the Veteran in this case seeks service connection for bilateral hearing loss, as well as for carpal tunnel syndrome of the right wrist.  In pertinent part, it is contended that the Veteran's current carpal tunnel syndrome of the right wrist is the result of a shrapnel wound to the right hand sustained during the Veteran's period of active military service.  It is further contented that the Veteran's current bilateral hearing loss is the result of acoustic trauma experienced by the Veteran during his period of service in the Republic of Vietnam.

Regarding the Veteran's claimed carpal tunnel syndrome of the right wrist, the Board notes that service treatment records are negative for any such disability. However, during the Veteran's period of active military service, he did, in fact, receive treatment for an apparent shrapnel injury to his hand.  Significantly, private radiographic studies conducted in June 2004 showed evidence of some soft tissue swelling about the Veteran's right hand.  Moreover, following a private medical examination in April 2007, it was the opinion of the examiner that the Veteran was suffering from neck pain related to cervical spondylosis resulting in intermittent arm symptoms related to neuroforaminal stenosis.

The Board observes that, following a VA examination in May 2007, it was the opinion of the examiner that the Veteran was suffering from carpal tunnel syndrome of his right hand, but that he was unable to say that the Veteran's inservice shrapnel injury "could not have caused" that carpal tunnel syndrome.  Moreover, according to the examiner, it would be "mere speculation" to give an opinion regarding the Veteran's right hand bullet injury and his present diagnosis of carpal tunnel syndrome.  Regrettably, the examiner provided no rationale for why the rendering of that opinion would amount to "mere speculation."

Turning to the issue of service connection for bilateral hearing loss, the Board notes that, at all times during the Veteran's period of active military service, audiometric findings were within normal limits.  However, at the time of the Veteran's service separation examination in October 1970, he was afforded only a "whispered voice" test, the results of which were admittedly within normal limits.  

The Board notes that, during the course of the aforementioned VA outpatient treatment in April 2007, there was noted the presence of slight hearing difficulty, though with no evidence of either ear pain or drainage.  However, following a VA audiometric examination in May 2007, the examiner indicated that, despite repeated attempts and reinstruction, the Veteran's test results were not reliable or suitable for rating purposes.  According to the examiner, the Veteran did not appear to be putting forth a good faith effort to cooperate with the examiner, with the result that test results were strongly suggestive of a nonorganic hearing loss.

The Board observes that, following a private audiometric examination in November 2009, the Veteran's private audiologist offered his opinion that it was "more likely than not" that the Veteran's hearing loss was the result of exposure to hazardous weapons fire and artillery noise in service.  However, based on a review of the report of that examination, it is unclear whether, at the time of the rendering of that opinion, the Veteran's private audiologist had access to the Veteran's service medical records.  

At the time of the aforementioned hearing before the undersigned Veterans Law Judge in December 2010, the Veteran alluded to the fact that there might have been some "misunderstanding" at the time of the VA audiometric examination in May 2007.  See Transcript, p. 14.  Moreover, during the course of the Veteran's Substantive Appeal in June 2009, he requested that, given the aforementioned "problem" with the VA examination in May 2007, he should be afforded an additional VA audiometric examination prior to a final adjudication of his claim for service connection for bilateral hearing loss.  Under the circumstances, the Board is of the opinion that further development of the evidence would be appropriate prior to a final adjudication of the Veteran's claim for service connection.

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to December 2010, the date of the most recent VA examination of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran should then be afforded additional VA orthopedic and audiometric examinations in order to more accurately determine the exact nature and etiology of his claimed carpal tunnel syndrome of the right wrist and bilateral hearing loss.  These examinations must be conducted by examiners who have not previously seen or examined the Veteran.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  The Veteran is further to be advised that failure to report for a VA examination or examinations without good cause may have an adverse effect on his claims.

As regards the requested examinations, all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.

Following completion of the orthopedic examination, the examiner should specifically comment as to whether the Veteran current suffers from chronic, clinically-identifiable carpal tunnel syndrome of the right wrist, and if so, whether that disability at least as likely as not had its origin during the Veteran's period of active military service, including as the result of the aforementioned shrapnel injury to the Veteran's hand.  

Should it be determined that the Veteran does, in fact, suffer from carpal tunnel syndrome of the right wrist, but that such disability did not have its origin during the Veteran's period of active military service, an additional opinion is requested as to whether the Veteran's carpal tunnel syndrome of the right wrist is at least as likely as not proximately due to, the result of, or aggravated by his now service-connected cervical spine degenerative spondylosis with disc protrusion.

Following completion of the audiometric examination, the examiner should specifically comment as to whether the Veteran currently suffers from hearing loss disability as defined by 38 C.F.R. § 3.385 (2010), and if so, whether that hearing loss at least as likely as not had its origin during the Veteran's period of active military service.  In rendering that opinion, the examining audiologist should take into account the fact that, given the Veteran's military occupational specialty and other factors, it has been conceded that the Veteran was, in fact, exposed to noise at hazardous levels during his period of active military service.

All of the information and opinions, when obtained, must be made a part of the Veteran's claims folder.  Moreover, a complete rationale must be provided for any opinion offered.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examinations.  In addition, a notation to the effect that this record review has taken place must be included in the examination reports.  

3.  The RO should then readjudicate the Veteran's claims for service connection for carpal tunnel syndrome of the right wrist, and bilateral hearing loss.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of a Statement of the Case (SOC) in April 2009.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     ______________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


